DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US Application 2020/0067583, hereinafter Shin).
Regarding claims 1, 7, 8, Shin discloses a method of reporting channel state information (CSI) in a wireless communication system (Figs. 1, 6-10, 23,) the method performed by a base station comprises:
a radio frequency module (RF module) (1110,2310) for transmitting and receiving a radio signal; and a processor (1120,2320) functionally connected to the RF module (1110,2310), wherein the processor controls to:
 transmitting CSI reporting setting information related to a CSI report to a terminal, wherein the CSI reporting setting information comprises information indicating time offset for the CSI report([0254]-[0257],[0292],[0326],[0330], The eNB may also transmit to the UE configuration information including CSI measurement period and subframe offset for use in measuring horizontal and vertical CSIs. The eNB may also configure maximum values of the horizontal and vertical ranks to the UE depending on the case. The eNB may also transmit to the UE configuration information instructing the UE to measure and report the horizontal and vertical status information alternately); 
transmitting a channel state information reference signal (CSI-RS) to the terminal([0099]-[0106],[0119]-[0121], which recites  the eNB may transmit the aperiodic reference signal information through RRC signaling and include AP-CSI-RS configuration information. The reference signal information may include periodic reference signal information (hereinafter, referred to interchangeably as first RS information and CSI-RS configuration information) as the information for configuring periodic CSI reporting. The periodic reference signal information may be information on the reference signal transmitted periodically and, in detail, may include information on the periodic reference signal transmission positions); 
transmitting control information for triggering the CSI report to the terminal([0099]-[0106],[0119-[0124], which recites  the reason for defining a new aperiodic reference signal in an RRC field is to indicate explicitly that the AP-CSI-RS is transmitted by the eNB only when AP-CSI reporting is triggered. In the case that the AP-CSI reporting is triggered, the UE performs channel measurement only on the AP-CSI-RS. Technically, it may be possible to perform the proposed AP-CSI-RS measurement and reporting using the NZP CSI-RS configuration information of Table 2, which is specified in the current standard, without defining the AP-CSI-RS. However, it is necessary to configure the P-CSI-RS and AP-CSI-RS separately as described above in order to use both the P-CSI-RS and AP-CSI-RS simultaneously); and 
receiving a CSI report generated based on measurement of the CSI-RS from the terminal, wherein the CSI-RS is transmitted periodically or semi-persistently([0099]-[0106],[0119-[0121], which recites  the eNB may transmit the aperiodic reference signal information through RRC signaling and include AP-CSI-RS configuration information. The reference signal information may include periodic reference signal information (hereinafter, referred to interchangeably as first RS information and CSI-RS configuration information) as the information for configuring periodic CSI reporting. The periodic reference signal information may be information on the reference signal transmitted periodically and, in detail, may include information on the periodic reference signal transmission positions).
Shin discloses the claimed invention except for , when information indicating time offset for the CSI report is set to a value '0'.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to consider , when information indicating time offset for the CSI report is set to a value '0', since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 2, Shin discloses the method of claim 1, wherein the time offset for the CSI report is a time gap between a time point in which the terminal receives control information for triggering the CSI report and a time point in which the terminal transmits the CSI report([0099]-[0106],[0119]-[0121]).  
Regarding claim 3, Shin discloses the method of claim 1, wherein the CSI-RS is transmitted at a specific slot positioned before a slot in which control information for triggering the CSI report is transmitted([0099]-[0106],[0119]-[0121]).    
Regarding claim 4, Shin discloses the method of claim 3, wherein measurement of the CSI-RS is performed before the terminal receives control information for triggering the CSI report([0099]-[0106],[0119]-[0121]).    
Regarding claim 5, Shin discloses the method of claim 1, wherein the information indicating the time offset for the 57Docket No. 2101-71992 CSI report is set for each slot type, and wherein the slot type is set according to the number of symbols constituting one slot([0099]-[0106],[0119]-[0121]).    
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/           Primary Examiner, Art Unit 2461